 In theMatter of ALLBRITTENMOTORS, INC., DEPENDABLEMOTORS,.PACKARD KANSAS CITY COMPANY,ALLIED MOTORS,INC.,FADDISMOTOR COMPANY,INC., EMPLOYERSandLOCAL UNION #41, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURG,WAREHOUSE-MEN & HELPERS OF AMERICA, AFL,PETITIONER 1In the Matter of ALLBRITTEN MOTORS, INC., ALLIED MOTORS, INC.,ARMACOST MOTORS, INC., FRANK BALL PONTIAC, INC., BRACE MOTORCOMPANY, CENTRAL PONTIAC, INC., CON FRAZIER BUICK COMPANY,DAVIS MOTOR COMPANY, DEPENDABLE MOTORS, DOWNTOWN BUICKCOMPANY, FADDIS MOTOR COMPANY,INC., BILL GODDARD CHEVRO-LET COMPANY, GREENLEASE MOTOR CAR COMPANY, GREENLEASE-O'NEILL MOTORS,INC., JACKSON MOTORS, INC., LAWLER NASH COM-PANY, NEWMAN Fox MOTOR COMPANY, PACIZARD KANSAS CITYCOMPANY, PERRY MOTOR COMPANY, ROST CHEVROLET COMPANY,SIGHT BROTHERS MOTOR COMPANY,UNION CHEVROLET COMPANY,HALL-WARE MOTOR COMPANY, EMPLOYERSandLOCAL LODGE #778,INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONER 2Cases Nos. 17-RC-152, 17-RC-454, 17-RC-457, 17-RC-481, 17-RC-547, 17-RC-199 through 17-RC-503,17-RC-505 through 17-RC-521, and 17-RC-5W.-Decided November 21, 1949I)ECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated 3 hearing washeld in this case on August 15, 22, 23, and 24, 1949, at Kansas City,Missouri,before Charles F. McCoy, hearing officer.The hearing1The original petitions in these five cases were filed by Local Union #498,affiliated withthe same international union as the captioned petitioner.On September 30, 1949, Local498 and the captioned petitioner filed a joint motion to substitute the captioned petitionerfor Local#498 as the petitioner in these five cases.This motion is hereby granted.ThisPetitioner will hereinafter be referred to as the Teamsters.Hereinafter referred to as the Machinists.All the captioned cases were consolidated for hearing by order of the Regional Directordated August 8, 1949.Case No. 1T-RM-30, filed by Bill Goddard Chevrolet Company, waswithdrawn with the approval of the Regional Director on August 15, 1949.87 NLRB No. 37 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock,and Gray].Upon the entire record in this case, the Board finds :1.The business of the Employers :The Employers are separate franchised dealers' engaged in thesale of new and used automobiles and/or trucks and other automo-tive equipment in Kansas City, Missouri, and vicinity.Each Em-ployer purchases motor vehicles and parts amounting to over $100,000annually, approximately 90 percent of which represents out-of-Statepurchases.Each Employer's sales exceed $100,000 annually, approxi-mately 10 percent of which represents out-of-State sales.We find that each Employer is engaged in commerce within themeaning of the Act.'2.The labor organizations involved claim to represent certain eln-ployees of the Employers.63.The question concerning representation :The Intervenors, International Union, United Automobile Workersof America, AFL, and its affiliate, Local Union No. 447, herein referredto as Local 447, contend that separate contracts entered into by theEmployers and Local 447 constitute a bar to this proceeding.ThePetitioners claim that they have taken over the membership of Local447 and that Local 447 is defunct.The Employers take a neutralposition on this issue.As the record reveals that a substantial doubtexists as to the identity of the labor organization which the employeesinvolved herein desire to represent them, the existing contracts areno bar to a present determination of representatives.7We find that questions affecting commerce exist concerning the rep-resentation of employees of the Employers within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.*Greenlease Motor Car Company, the Employer in Case No. 17-RC-512,is also a dis-tributor of motor vehicles.Its retail sale and service operations,however, are not differentfrom those of the other Employers here involved.5Harry Brown Motor Company,at al.,86 NLRB 652,and cases there cited.6 At the hearing,the Petitioners moved to amend their petitions in the five cases in whichboth filed petitions,2,,iz,AllbrittenMotors, Inc., Dependable Motors, Packard Kansas CityCompany,Allied Motors,Inc., and Faddis Motor Company,Inc., so that they be permittedto act jointly as the bargaining representative of the employees of these companies.Thismotion is hereby granted.SeeHarry Brown Motor Car Company,at at.,supra,footnote 3.7 SeeFruehauf Trailer Company,at al.,85 NLRB 1509, where the same issue wasresolved by the direction of elections. ALLBRITTEN MOTORS, INC.1954.The appropriate unit :The Petitioners seek to represent separate units combining theservice and parts department employees of each Employer involved.8The Employers contend that parts department employees should notbe included in the same unit with service department employees.TheIntervenors, who urge the appropriateness of the existing contractunits, would include some but not all service department employeesand exclude parts department employees.All parties stipulated that testimony submitted in theHarry Browncase ° with respect to the operations of motor car dealers in that casewould be applicable to all the Employers in this case?° In theHarryBrown,case,which involved other motor car dealers in the KansasCity area, we found appropriate units combining service and partsdepartment employees for each of the employers.The Petitionersand the Employers further stipulated that the appropriate unit de-termination by the Board in theHarry Browncase would be equallyapplicable in this case to all Employers other than Allied Motors,Inc.llThe Intervenors did not join in the last mentioned stipulation.Asstated above, they contend that the unit description in Local 447'scurrent contracts with the Employers is appropriate.The Inter-venors offered no reasons in support of this contention; they intro-duced no evidence at the hearing on, nor referred in their brief to, theunit problem.The bargaining history between the Employers andLocal 447, including Local 447's predecessor, as shown in the record,indicates that no definite pattern of a collective bargaining unit hasever been established.Not only has the unit description in such con-tracts as were negotiated varied considerably from year to year, butthe unit itself has not conformed to any departmental or divisioraloperation of the contracting companies.An instance of this inconsistency appears in the current contract, which covers service departwent employees but excludes certain employees who are clearly in that8In its original petitions filed in this case,theMachinistsrequested a unit consistingof a portion of the service department employees.The Teamsters' petitions described aunit consisting of other service department employees and parts department employees.At theclose of the hearing,the Petitioners,who were and are jointly represented by thesame counsel,moved to amend the unit descriptions in all the petitions to cover a combinedservice and parts department unit for each of the Employers.The Employers objected tothe amendment and the hearing examiner referred the motion to the Board.The Peti.tioners'motion is hereby granted as the parties have had full opportunity to litigate allunit issues raised by the amended petitions.United States Time Corporation,86 NLRB724.9Footnote5, supra."Additional evidence was offered at the hearing as to the functioning of the partsdepartment at Allied Motors,Inc.The unit question at this company is consideredseparately below.11See footnote 10,supra.877359-50-vol. 87-14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment.The contract also excludes parts department employees,although such employees have been included in the past.Because thecurrent contract unit it not based upon any definite historical bar-gaining pattern we do not regard. it as a controlling factor in ourpresent unit determination.We find, in accordance with our decision in theHarry Browncaseand upon the entire record before us, that all employees in the serviceand parts departments 12 of each of the Employers listed in AppendicesA and B, including any storage garage employees and employees con-cerned with the care and servicing of used cars, but excluding officeclerical employees, automobile and truck salesmen, service salesmen,and supervisors as defined in the Act,13 constitute separate units 14appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.AlliedMotors, Inc.-Asindicated above, the stipulation betweenthe Petitioners and the Employers leaking relevant here the unit de-termination in theHarry Browncase does not apply to this Employer.In the case of the latter, the additional evidence introduced at thehearing shows that Allied Motors, Inc., a parts wholesaler of Chryslerproducts, has a parts department different from that of any otherdealer in Kansas City.This difference arises particularly from thegeneral functioning of the parts department within Allied's organiza-tional structure and the relationship between Allied's parts and servicedepartments.The parts department furnishes parts to Chryslerdealers in the western half of Missouri, the eastern third of Kansas,and small sections of Nebraska and Oklahoma.Of the approximately52 employees in Allied's part department,15 only 2 are engaged infurnishing parts to the service department.The parts department islocated on a different floor than the service department.The em-ployees in Allied's parts department have different working conditionsthan have employees in the service department, as shown by, the factthat the parts department employees have their own credit union and12 It is clear from this record, as it was in theHarry Browncase, that job classificationsand titles differ from dealer to dealer.As we said in that case, we see no problem inidentifying service and parts department employees;itwould serve no useful purpose,there-fore,to describe such employees in the detailed manner employed by the Petitioners.13Excluded as supervisors are the managers of the service and parts departments, andcontrol tower operators.14 In the last paragraph of their brief,the Petitioners contend that the bargaining historyof the Employers here involved establishes the appropriateness of a multiple-employer unit.This issue, which is not referred to by any of the other parties, was not litigated at thehearing.The record before us will not support a finding that a multiple-employer unitis appropriate in this case.15This is a substantially higher number of employees than there are in the combinedservice and parts unit at any of the other Employers of whom 15 have less than 20 employeesand 7 have between 20 and 40 employees in the appropriate unit covering both serviceand parts departments. ALLBRITTEN MOTORS, INC.197participate in a profit-sharing bonus plan which is applicable only tothis department.We are of the opinion that the record in this case affirmatively showsthat there is no substantial community of interest between the em-ployees in Allied's service and parts departments.We shall, there-fore, find separate appropriate units for the employees in the serviceand parts departments of this Employer.10We find that all employees in the service department of AlliedMotors, Inc., Kansas City, Missouri, including any storage garageemployees and employees concerned with the care and servicing of usedcars, but excluding office clerical employees, automobile and trucksalesmen, service salesmen, and supervisors as defined in the Act,17 con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.We further find that all employees in the parts department ofAlliedMotors, Inc., Kansas City, Missouri, excluding office clericalemployees, automobile and truck salesmen, outside parts salesmen,industrial engine salesmen, and supervisors as defined in the Act,L5constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONS19As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with each Employer, elections by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the units foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Elections, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike who arenot entitled to reinstatement to determine whether :See theHarry Browncase, 86 NLRB 652, at pp. 653 and 654.Excluded as supervisors are the service department manager and control toweroperators.11Excluded as a supervisor is the parts department manager.1'Anyparticipant in the elections directed herein may,upon its prompt request to, andapproval thereof by, the Regional Director,have its name removed from the ballot. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)The employees in each of the units relating to the Employerslisted in Appendix A desire to be represented, for purposes of collec-tive bargaining, by Local Lodge #778, International Association ofMachinists and Local Union #41, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, AFL,jointly,20 by Local Union No. 447, International Union, United Auto-mobile Workers of America, AFL, or by neither;(2)The employees in each of the units relating to the Employerslisted in Appendix B desire to be represented, for purposes of collectivebargaining, by Local Lodge #778, International Association of Ma-chinists, by Local Union No. 447, International Union, United Auto-mobile Workers of America, AFL, or by neither; and(3)The employees in each of the units relating to Allied Motors,Inc., desire to be represented, for purposes of collective bargaining,by Local Lodge #778, International Association of Machinists andLocal Union #41, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, AFL, jointly,21 by LocalUnion No. 447, International Union, United Automobile Workers ofAmerica, AFL, or by neither.APPENDIX AAllbritten Motors, Inc.Packard Kansas City Com-Dependable MotorsparryFaddis Motor Company, Inc.APPENDIX BArmacost Motors, Inc.Frank Ball Pontiac, Inc.Brace Motor CompanyCentral Pontiac, Inc.Con Frazier Buick CompanyDavis Motor CompanyDowntown Buick CompanyBill Goddard Chevrolet Com-panyGreenleaseMotor Car Coil-panyGreenlease-O'NeillMotors,Inc.Jackson Motors, Inc.Lawler Nash CompanyNewman Fox Motor CompanyPerry Motor CompanyRost Chevrolet CompanySight Brothers Motor Com-panyUnion Chevrolet CompanyHall-Ware Motor Company20 If the Petitioners are selected as the collective bargaining representative in any of theelections directed herein, they will be certified jointly, and the employer involved will onlybe under an obligation to bargain with the Petitioners on a joint basis.21Seefootnote 20.